DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 19, in the reply filed on 01 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The term “coagulated support” used in claims 1 and 8-9 has been defined in the specification as any flexible layer acting as a support in the field of clothing, interior, footwear, furnishing, clothing accessories and other fields mentioned above, such as a non-woven fabric, Lycra jersey, leather, imitation leather, etc. (Applicant’s published application, paragraph 44). Applicant’s meaning for “coagulated support” conflicts with the ordinary and customary meaning of “coagulated”, which normally refers to coagulation to form a resin layer. However, Applicant may act as their own lexicographer. See MPEP 2111.01. The above noted definition would be readily understood by the person of ordinary skill in the art. Accordingly, there are no issues of clarity with respect to “coagulated support” and the above noted definition in the specification establishes the meaning of this term in the claims. The term is only highlighted here to emphasize the claim interpretation.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
i.	Claim 10, “means of transport”, which does not have any corresponding structure described in the specification as performing the claimed transport function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 5-10 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 5, line 2, the examiner suggests replacing “is” with --comprises-- to improve the grammar.
	Regarding claim 6, “suppport” should be --support-- to correct a typographical error.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 10, “means of transport” invokes interpretation under 35 USC 112(f), as noted above. However, there is no description in the specification of the structure which corresponds to this limitation. Accordingly, the specification fails to convey possession of the corresponding structure of “means of transport” required by 35 USC 112(f).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, there is no antecedent basis for “said rocks”. The examiner suggests --said rock material comprises rock materials--.
	Regarding claim 10, there is not antecedent basis for “the articles”, or the articles in the recited fields. The examiner suggests language such as --wherein said article is an article in [[the]] a field selected from the group consisting of [[the]]--. Additionally, “, or” in line 4 should be --and-- if the examiner’s suggested Markush language is used.
	Regarding claim 10, it is unclear what is required by “complementary” in the term “complementary furniture”. How does complementary modify the scope of furniture?
	Regarding claim 10, “means of transport” invokes interpretation under 35 USC 112(f), as noted above. However, there is no description in the specification of the structure which corresponds to this limitation. Accordingly, it is unclear what structure is required by the claimed “means of transport”.
	Regarding claim 19, it is unclear what is “obtained with the process according to claim 11”. Does this phrase reference the fabric coupled to the membrane, or just the membrane? It is also unclear if “obtained with” positively requires a product-by-process limitation of a membrane formed by the process of claim 11. Additionally, the only positive step of claim 11 is providing rock powder. Claim 11 does not appear to required forming a membrane at all. Accordingly, the structure of the membrane recited in claim 19 is unclear because a membrane naturally requires more than just rock powder, but it is not clear what additional structure is provided to actually yield a membrane.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Regarding claim 3, this limitation is already present in parent claim 1. Accordingly, claim 3 fails to properly further limit claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reverberi (WO 2015/015380 A1).
	Regarding claim 1, Reverberi teaches a membrane adapted for coupling to fabrics or coagulated supports, comprising powder of rock material (page 4, line 29; page 7, lines 10-13), dispersed in a polymer or a polymer mixture (page 5, lines 23-33; page 6, lines 1-11), characterized in that the particles of said rock powder have a diameter between 1 µm and 100 µm (page 7, lines 10-13). With regard to the claimed diameter range, Reverberi teaches 0 µm to 45 µm and 0 µm to 50 µm. There is such substantial overlap with the claimed range that these ranges taught by Reverberi are considered to be disclosed with sufficient specificity to anticipate values within the claimed range. See MPEP 2131.03. Only a very small portion of Reverberi’s above noted ranges are outside of the claimed range. Alternatively, It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. While Reverberi forms a membrane coupled to a substrate rather than a stand-alone membrane, such is not precluded by the claims since Reverberi’s membrane coupled to a substrate is capable of being coupled to a fabric or coagulated support, thus satisfying the claimed “adapted for coupling” limitation.
	Regarding claim 2, Reverberi teaches marble (page 7, line 10).
	Claim 3 is satisfied for the reasons provided above.
	Regarding claim 5, Reverberi teaches polyurethane (page 14, line 26).
	Regarding claims 6-10 and 19 clearly teaches these additional limitations (page 4, line 32 to page 6, line 11; page 6, lines 23-33; page 11, lines 23-31; page 12, line 11; page 17, lines 26-31). With regard to claim 19, it is noted that a product-by-process type limitation is not positively limited to recited process steps, but rather is only limited to the structure implied thereby. See MPEP 2113. Claim 19 only requires the structure of a fabric coupled to a membrane comprising rock powder with a diameter of 1 to 100 µm, which is satisfied for the reasons provided above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reverberi as applied above in the rejection of claims 1-3, 5-10 and 19.
	Regarding claim 4, Reverberi does not recite the claimed weight percentage of rock powder in the membrane. However Reverberi teaches that the proportions of resin with respect to the rock powder should be varied to provide a desired hardness and malleability (page 7, lines 20-25). In view of the rather broadly claimed range, it is reasonably clear that values in the claimed range would be selected as a matter of routine experimentation in view of the above noted teachings of Reverberi to achieve desired hardness and malleability. Moreover, as noted above, Reverberi and Applicant are both drawn to the same fields, such as clothing and furnishing. Thus it is reasonable to expect that similar hardness and malleability would be desired. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a weight percentage of rock powder in the claimed range in Reverberi because one of ordinary skill in the art would have been motivated to select such values as a matter of routine experimentation to achieve a desired hardness and malleability in view of the above noted teachings of Reverberi.

Claims 1-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reverberi as applied above in the rejection of claim 4, and further in view of Kubo (WO 2018/123290 A1, referencing US 2019/0382953 as an English language equivalent).
	Regarding claim 1, the examiner took the position in the rejection above that Reverberi’s membrane coupled to a substrate satisfies the claimed membrane adapted for coupling to fabrics or coagulated supports. Here Kubo is applied for suggesting a modification of Reverberi to provide a stand-alone membrane formed from a mixture of rock powder and polymer.
	Reverberi does not teach providing the membrane as a membrane separate from a substrate. Rather, Reverberi coats the membrane composition directly on the substrate. However, it is known in the related art of materials for furniture, clothing, shoes, interior parts and wall coverings to form the membrane separate from the substrate by applying the polymer membrane material to a release paper and drying the membrane composition. See Kubo (paragraphs 2, 81-88, 141-143 and 182). The membrane material may then be subsequently adhered to a substrate such as a fabric to provide the desired laminate material which is stripped from the release paper (paragraphs 31 and 148-151). Accordingly, it is clear from Kubo that providing a separate membrane is a known suitable manner of forming the laminate material comprising a membrane and coupled substrate. Moreover, Kubo’s method of providing a separate membrane allows the formation of a membrane layer having desired strength and appearance (paragraph 102) while also providing an adhesive layer which provides desired elasticity and strength (paragraph 122). Kubo’s method also allows providing a desired embossed pattern to be formed on the membrane during its formation (paragraphs 141-144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the membrane suggested by Reverberi as a membrane separate from the fabric or coagulated support because one of ordinary skill in the art would have been motivated to provide a separate membrane useful forming a laminate comprising the membrane and a substrate such as fabric as suggested by the above noted teachings of Kubo and/or to achieve the above noted advantages in accordance with the teachings of Kubo.
	Claims 2-5 are satisfied for the reasons provided above.
	Regarding claim 6-10 and 19, Kubo clearly suggests coupling the membrane to a supporting substrate such as a fabric, as noted above. As to the particular claimed support materials, Reverberi clearly suggests the additional limitations of claims 6-10 and 19 for providing suitable support materials and applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745